Title: From George Washington to Major General Lafayette, 22 July 1780
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


					
						Head Quarters July 22d 1780
					
					I have received My Dear Marquis Your letter of the 20th inclosing me those you had received from Count De Rochambeau and The Chevalier De Ternay. As I speak to you in confidence I am sorry to find that the objections made by Mr De Ternay are of a nature to prevent his entering the harbour, notwithstanding any superiority he will probably have. I certainly would not wish him to endanger his fleet in any enterprise not warranted by prudence and by a sufficient prospect of success and security; and I shall acquiesce in his better judgment of Maritime Affairs. But I should hope whenever he had a decided superiority he

might possess the port—and certainly without this our operations must be infinitely more precarious, and in success much less decisive.
					Another thing that gives me concern is the non arrival of our arms and powder. Of the former we have not one half a sufficiency for our recruits, and of the latter (including the quantity expected) we were defective. Unless therefore our allies can lend us largely we certainly can attempt nothing—With every effort we can make we shall fall short at least four or five thousand arms—and two hundred tons of powder. We must of necessity my Dear Marquis however painful it is to abuse the generosity of our friends, know of them whether they can assist us with a loan of that quantity of arms and ammunit⟨ion⟩—I do not believe we can make out with less; but before we can enter into any engagements we must ascertain what they will be able to spare us—I entreat you to speak to the Count on this subject without delay and let me know the result by express. If the arms can be obtained endeavour to have them forwarded as quick as possible to put into the hands of the recruits—that we may be training them a little and puting them in condition to act.
					With respect to The Counts desire of a personal interview with me, You are sensible My Dear Marquis, that there is Nothing, I should more ardently desire, than to meet him; but you are also sensible that my presence here is essential to keep our preparations in activity or even going on at all. I entreat you to impress the Count with a proper idea of this matter and convince him with what pleasure I should hasten to meet him if it would not be injurious to our affairs. I should have anticipated his wishes.
					I am persuaded My Dr Marquis that however ardent your wishes to undertake the reduction of a certain place, you will not fail to give a candid and full view of the difficulties—We owe it to our allies we owe it to ourselv⟨es⟩.
					Col. Hamilton informed you yesterday of the advices received from New York of an intended embarkation said to be destined for Rhode Island—Major Lee in a letter of the 20th tells me the English fleet had returned to the Hook.
					Assure the Count and The Chevalier of all the esteem and attachment I feel for them and receive the assurances of the affection with which I am Dr Marquis Yr friend & servant.
					We are also very deficient of Cartouch boxes—Try to procure a loan of them. Should we get the arms, and should those we expect arrive we will make a point of replacing the number lent.
				